On February 16, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of four (4) years for violation of the conditions of a suspended sentence for the offense of DUI, 4th or Subsequent Offense, a felony.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was not represented.
*101DATED this 5th day of December, 2006.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to run concurrently with the Missoula County Cause Number DC-95-182. The terms and conditions shall remain as imposed in the Judgment of February 16, 2006.
Hon. Richard A. Simonton, District Court Judge.